ACCEPTED
                                                                                      03-15-00438-CV
                                                                                              8426326
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/31/2015 3:33:21 PM
                       CAUSE NO. 03-15-00438-CV                                     JEFFREY D. KYLE
                                                                                               CLERK

                 IN THE THIRD COURT OF APPEALS
                                                                    FILED IN
                             AUSTIN, TEXAS                   3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             12/31/2015 3:33:21 PM
                                                                 JEFFREY D. KYLE
                  VINCENT WRENCHER, SR., Pro se                       Clerk
                           Appellant

                                      v.

                       THE STATE OF TEXAS and
                        THE CITY OF AUSTIN,
                              Appellees.


MOTION FOR EXTENSION OF TIME TO FILE APPELLEE BRIEF


      To the Honorable Court of Appeals:

       Pursuant to the Texas Rule of Appellate Procedure 38.6(d), Appellee,
The State of Texas by and through The Travis County Attorney’s Office, its
attorney of record, files this motion for an order extending the time to file
Appellee’s appellate brief, and respectfully shows the court the following:

 1. The deadline for filing Appellee’s appellate brief in this court is
    December 30, 2015.
 2. Appellee seeks an order extending the time for filing Appellee’s
    appellate brief for 30 days, so that Appellee’s appellate brief would be
    due for filing in this court on January 29, 2016.
 3. Appellee requests this extension of time to file its appellate brief due to
    the holidays and due to the fact the original attorney handling this case
    for the Travis County Attorney’s Office is no longer in this division.
 4. This court has granted no previous extensions regarding the Appellee
    filing its brief. The State of Texas’ co-Appellee, the City of Austin, has
    also filed a motion for extension of time to file its’ appellee brief.
 5. The extension of time requested will not prejudice or inconvenience
    appellant in any manner, nor will the time for submission of this case be


                                      1
    extended by granting an extension of time in which to file Appellee’s
    brief.


                               Prayer for Relief

      Therefore, Appellee respectfully requests that the court issue an order
 extending the time for filing the Appellee’s brief in the above case to
 January 29, 2016.

                                      Respectfully submitted,

                                      DAVID A. ESCAMILLA
                                      County Attorney, Travis County
                                      P. O. Box 1748
                                      Austin, Texas 78767
                                      Telephone: (512) 854-9513
                                      Facsimile: (512) 854-4808

                                      By:    /s/ Annalynn Cox
                                             Annalynn Cox
                                             State Bar No. 24001317
                                             ATTORNEYS FOR
                                             THE STATE OF TEXAS


                  CERTIFICATE OF CONFERENCE

       Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5), I certify
that I conferred with counsel for the City of Austin who indicated that they
did not oppose this motion. I further certify that I made an attempt to confer
with Appellant about this motion, and that counsel for the City of Austin
was able to confer with Appellant, and that Appellant did not oppose this
motion.



                                             /s/ Annalynn Cox
                                             Annalynn Cox
                                             Assistant County Attorney


                                      2
                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion
for Extension of Time to File Appellee Brief has been sent in accordance
with the Texas Rules of Appellate Procedure, via electronic delivery and/or
certified mail return receipt requested on December 30, 2015 as follows:


Via Electronic Delivery
Mr. Jeffrey D. Kyle
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Mr. Kenneth Conyer
City of Austin Law Department
P.O. Box 2135
Austin, Texas 78768
kenneth.conyer@austintexas.gov


Via CMRRR # 70101060000109099467 and via electronic delivery
Mr. Vincent Wrencher, Sr.
1117 Briargate
Austin, Texas 78753
vwrencher@yahoo.com


                                            /s/ Annalynn Cox
                                            Annalynn Cox
                                            Assistant County Attorney




                                     3
                          CAUSE NO. 03-15-00438-CV

                 IN THE THIRD COURT OF APPEALS

                              AUSTIN, TEXAS


                   VINCENT WRENCHER, SR., Pro se
                            Appellant

                                       v.

                          THE STATE OF TEXAS and
                           THE CITY OF AUSTIN,
                                 Appellees.



       ORDER EXTENDING TIME FOR FILING APPELLEE’S
                   APPELLATE BRIEF



      The motion of Appellee the State of Texas, seeking an extension of
time for filing its appellate brief in this appeal, was considered by this court
on                                        .

      The court having examined the records, heard argument of counsel,
and considered this motion, it appears to the court that the motion should be
GRANTED.

        It is therefore ordered that Appellees be permitted to file a brief no
later than January 29, 2016.

      It is so ordered.

      Signed and entered on                                .



                                              Presiding Judge

                                       4